Citation Nr: 1541504	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-07 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent and to a rating in excess of 50 percent from December 21, 2011 for service-connected major depressive disorder.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected headaches.

3.  Entitlement to an effective date earlier than February 13, 2013 for the award of service connection for headaches.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney

ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).

Subsequent to the most recent statements of the case, the Veteran submitted additional evidence; however, he submitted a waiver of AOJ review.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board can adjudicate his claims.

As discussed below, a TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has alleged unemployability due, in part, to his service-connected major depressive disorder.  Thus, a TDIU claim has been reasonably raised by the record.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an effective date earlier than February 13, 2013 for the award of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's major depressive disorder has resulted in deficiencies in most areas such as work, family relations, thinking and mood due to suicidal ideation with a plan; depression affecting the ability to function independently, appropriately and effectively; reported neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

2.  For the entire appeal period, the Veteran has manifested very frequent and prolonged attacks of non-migraine pain which result in severe economic inadaptability.

3.  The Veteran's service-connected major depressive disorder has rendered him unable to obtain and maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for major depressive disorder, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for an initial 50 percent rating for headaches, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claims of entitlement to increased evaluations for major depressive disorder and headaches arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AOJ has obtained service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the AOJ to obtain on his behalf. 

Compensation and Pension examinations were conducted in December 2009 and December 2011 for mental health and in February 2014 for headaches.  The Veteran also submitted a Mental Disorder Disability Benefits Questionnaire (DBQ) from a private provider.  All examiners indicated review of the claims files.  Each examined the Veteran and provided detailed reports describing pertinent symptomatology.  Therefore, the examination reports are adequate for rating purposes.

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A. Major Depressive Disorder

The AOJ assigned an initial 10 percent rating effective July 21, 2009 and a 50 percent rating from December 21, 2011 for the Veteran's major depressive disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under Diagnostic Code 9434, a 10 percent evaluation is contemplated when there is occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to August 4, 2014, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

The Board observes 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV.  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  As the Veteran's claim was initially certified to the Board after August 4, 2014, the version of 38 C.F.R. § 4.130 effective after August 4, 2014 applies and any evaluation of the Veteran's condition must consider the criteria established in the DSM-V.  The Board notes that the DSM-V does not change how VA evaluates the severity of the Veteran's disability.  At most, it calls for a phasing out of clinicians' use of GAF scores and renamed disabilities, re-categorized disabilities, or consolidated disabilities into another diagnosis.  All mental disorders currently listed in the VA Schedule for Rating Disabilities are accounted for.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In pertinent part, the Veteran's VA clinic records in 2008 reflect his treatment for major depression.  A November 2008 mental health treatment record reflected his report of intrusive thoughts and nightmares related to the death of a young serviceman under his command in the military.  His mental status examination was significant for sad facies, tearfulness, and dysphoria with sad affect.  He denied suicidal ideations.  The examiner assigned a current GAF score of 51 with a GAF score of 53 for the past year.  In April 2009, the Veteran further described ruminations with feelings of excessive guilt and responsibility for the serviceman's death.  Mental status examination was primarily significant for tearful affect.  He denied suicidal ideations.

Thereafter, July, September, and October 2009 VA treatment records show the Veteran reported having intrusive thoughts about the death of a serviceman.  He reported negative thoughts of self-blame.  He said he felt more withdrawn at times and had difficulty having loving feelings towards others.  The provider noted that his mood was appropriate and affect was tearful.  The assessment was depression.

In an October 2009 statement, the Veteran indicated that he had trouble sleeping or staying asleep.  He also frequently thought about the in-service accident that killed his vehicle driver.  He tried to avoid triggers that reminded him of the accident.  He said his disability caused him to make mistakes at work and otherwise impacted the quality of his work.  He indicated that he lost his temper and lashed out at his family.  His marital relationship was strained and he had a hard time showing affection or emotions.  He stated that he was sad and on the verge of tears all the time.  

The Veteran had a Compensation and Pension examination in December 2009.  He reported having recurrent depressive episodes.  He said his symptoms were constant which affected his total daily functioning.  He noted trouble sleeping.  He described symptoms of sadness, depressed mood, increased irritability, poor concentration, increased social isolation, hopelessness, a history of crying spells, poor appetite, and suicidal thoughts.  His relationships with his parents and siblings were good while his relationship with his wife was distant.  He had trouble showing his wife affection.  He had two sons and had a good relationship with the eldest.  He reported that his daily activities had changed since the onset of his depression; however, he did not have any major social function changes.  He retired from employment due to medical problems related to his heart condition.  The Veteran discussed an in-service stressor and stated that he had persistent, recurrent recollection of the event.  He avoided stimuli associated with the incident and did not talk about it.  He said he did not watch television because he did not want to see news about the military.  The examiner stated that there is persistent, restricted range of affect.  Also noted was increased arousal, sleep difficulties, persistent irritability or outbursts of anger, and difficulty concentrating.  The examiner said the Veteran's orientation was abnormal to time as he believed it was the 15th instead of 16th of the month.  The examiner stated that the Veteran was pleasant and cooperative with the examination, but became "choked up" and had to pause briefly while relating the stressor.  No other abnormalities or symptoms were observed or reported.  The diagnosis was major depressive disorder and a GAF score of 70 was assigned.  The examiner stated that the best description of the Veteran's current psychiatric impairment was: "psychiatric symptoms are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress."  The examiner found that the functional impairments were mild depression symptoms with intrusive thoughts.

A February 2010 VA suicide risk assessment note shows the Veteran reported suicidal ideation.  He said he would like to make his death look like an automobile accident.  Specifically, he wanted it to look like he fell asleep while driving.  He stated that he had no intention to carry out his plan due to responsibilities to his family.  The accompanying treatment record shows report of continued intrusive thoughts, depression, sleep problems, and suicidal ideation.  The Veteran said he had guilt and sadness due to the in-service stressor.  He described his marriage as strained.  He lived with his wife and son.  He said he did not have a social life.  His mood was euthymic.  A GAF score of 52 was assigned.

In May 2010, he reported that he was working around his house, attending church, and spending time with family, including his granddaughter.  He reported a slight improvement with intrusive thoughts and continued sleep problems.  His mood was appropriate and affect was bright.  In the PTSD screen, he reported that he had suicidal ideation the week prior.  It was noted that he had ongoing passive thoughts of suicide without plan or intent.

The Veteran had another Compensation and Pension examination in December 2011.  The Veteran reported isolative behavior.  He described his marriage and relationships with his siblings as good and his relationship with his children as fair.  The Veteran stated that he medically retired in 2008 and that his retirement was not primarily due to his mental condition.  The Veteran's ruminations over the in-service stressor had worsened.  He said he was unable to focus, lost his temper, and lashed out at his family.  He had a hard time showing affection towards his wife.  He was sad all of the time and on the verge of tears.  He had no interest in friends or doing things.  He no longer watched the news because of the war.  His activities included sitting at his house because he had no friends.  His symptoms included: depression, suspiciousness, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner observed that the Veteran started crying after the evaluation.  The examiner diagnosed moderate to severe major depressive disorder.  A GAF score of 55 was assigned.  The examiner found that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.

In December 2013, the Veteran had a private provider complete VA's mental health DBQ.  The Veteran reported that he no longer enjoyed activities.  He complained of increased trouble with short-term memory.  He struggled to remember basic information.  He reported that his wife helped him perform activities of daily living and that he struggled with personal hygiene.  He showered infrequently and only when reminded by his wife to do so.  He was able to do the grocery shopping at night and managed the household finances.  He did some meal preparation.  His speech was slow and delayed.  He reported overt hallucinations.  His judgment was variable.  

The provider said his mood was depressed and his affect was restricted but that the Veteran said he did not feel depressed.  However, she found that he endorsed symptomatology of depression as he was vague with responses, irritable, and seemed despondent.  He also seemed cautious.  Other symptoms included depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; flattened affect; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; persistent delusions or hallucinations; persistent danger of hurting self or others; and intermittent inability to perform activities of daily living. 

The examiner found that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  A GAF score of 50 was assigned.  She stated that his major depressive disorder and social impairment are emotionally debilitating.  She noted that the severity of his symptom complex dated back to December 21, 2011.  The Veteran reported frequent suicidal ideation and a long-term plan of how he would kill himself.  However, he denied intent.  He reported auditory and visual hallucinations consisting of hearing noises or seeing figures.  He said he often becomes irritable when he cannot find things and said his condition has caused a marked decline in his quality of life.

The examiner stated that the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity due to his severe level of impairment related to his major depressive disorder.  She indicated that he would miss more than 3 days of work per month, need to leave work early more than 3 days per month, and more than 3 times per month he would not be able to stay focused for at least 7 hours of an 8 hour work day.  She indicated that if the Veteran were subjected to the normal pressures of a job, he would respond in an angry manner but would not actually become violent more than once per month.

The Board has reviewed all of the evidence and finds that an initial 70 percent rating is warranted for the Veteran's major depressive disorder for the entire appeal period.  Here, the Veteran has submitted a December 2013 examiner opinion that his major depressive disorder was manifested by depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; flattened affect; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; persistent delusions or hallucinations; persistent danger of hurting self or others; and intermittent inability to perform activities of daily living.  This examiner found that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner otherwise represented the Veteran's overall psychological, social and occupational functioning with a GAF score of 50.  Notably, this examiner stated that the severity of the Veteran's symptoms started in December 2011.  This examination report tends to support a 70 percent rating. 

The December 2013 examination report reflects similar findings to the December 2011 VA examination report wherein the Veteran reported an inability to focus, loss of temper, lashing out at his family, depression, suspiciousness, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner observed that the Veteran started crying after the evaluation.  The December 2011 VA examiner diagnosed moderate to severe major depressive disorder, opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity, and otherwise represented the Veteran's overall psychological, social and occupational functioning with a GAF score of 55.

Prior to the appeal period, in November 2008, a mental health professional in the VA clinic setting represented the Veteran's overall psychological, social and occupational functioning with GAF scores of 51 and 53.  In February 2010, wherein the Veteran described suicidal ideation with a plan, a mental health professional in the VA clinic setting represented the Veteran's overall psychological, social and occupational functioning with a GAF score of 52.  Notably, suicidal ideation is an example supporting a 70 percent evaluation.

In between, a VA examiner in December 2009 described the Veteran as having mild or transient depressive symptoms and represented the Veteran's overall psychological, social and occupational functioning with a GAF score of 70.  However, at this examination, the Veteran described similar symptomatology as he did in the December 2013 examination reporting constant symptoms which affected his total daily functioning, irritability, poor concentration, social isolation, hopelessness, crying spells and suicidal thoughts.  

The Board observes that different examiners, at different times, will not describe the same disability with the same language and that rating specialists have the responsibility to interpret reports of examination in light of the whole recorded history - reconciling the various reports into a consistent disability picture.  38 C.F.R. § 4.2.  Here, the Board finds that the Veteran's description of symptomatology has been fairly similar and consistent for the entire appeal period, as well as before the appeal period.  With the exception of the December 2009, the VA examiners and clinicians have described the same approximate level of severity in terms of GAF scores. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire appeal period, the Veteran's major depressive disorder has resulted in deficiencies in most areas such as work, family relations, thinking and mood due to suicidal ideation with a plan; depression affecting the ability to function independently, appropriately and effectively; reported neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Thus, a 70 percent rating is granted for the entire appeal period.

The Board further finds that the preponderance of the evidence establishes that the criteria for a 100 percent rating have not been met for any time during the appeal period.  The Veteran has reported some overt hallucinations, but there is no medical or lay description of the Veteran not being in contact with reality.  He has voiced suicidal ideation with plan.  However, he has demonstrated the judgment to refrain from a suicide attempt.  The Veteran struggles with personal hygiene and requires reminders by his wife, but he still maintains independence to perform grocery shopping and manage finances.  The frequency, duration and severity of these symptoms are not reported as significantly interfering with his daily functioning.

Additionally, there is no lay or medical description of gross impairment of thought process or communication, or memory loss names of close relatives, own occupation or own name.  On one occasion, the Veteran demonstrated abnormal orientation by having the date off by one day.  Otherwise, his mental status examinations have shown him to be fully oriented.

Additionally, the Veteran's overall psychological, social and occupational functioning during the appeal period, as measured by GAF scores no lower than 50, represent less than total impairment of occupational and social functioning.  The December 2013 VA examiner found that the Veteran could not sustain the stress of a competitive work environment, but nonetheless described him as having some residual work capacity.  Additionally, the Veteran does not demonstrate total social isolation as he maintains relations with his family.

Taking into account all of these factors, the Board finds that the Veteran does not meet, or more nearly approximate, the criteria for a 100 percent rating for any time during the appeal period.  In so finding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran are credible and consistent with the evidentiary record.  In fact, the Board has relied heavily on the Veteran's descriptions to reconcile the examination reports of record in his favor.  The severity of his overall disability has been established by a 70 percent schedular rating for the entire appeal period.  To the extent that he argues for entitlement to a 100 percent schedular rating, the Board finds that the preponderance of the credible lay and medical evidence weighs against a finding of total industrial and social impairment.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

B. Headaches

The Veteran seeks an initial rating in excess of 30 percent for his service-connected headaches, which have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, migraines are evaluated as follows: a non-compensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in Diagnostic Code 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The Veteran had a Compensation and Pension examination in February 2014.  He reported that every sudden attack of severe tinnitus was accompanied by severe frontal head pain that occurred at least twice per month.  He was taking Butalbital, Aspirin and caffeine for his headaches.  He reported constant head pain, pain on both sides of his head, and pain that worsened with physical activity.  His headaches were accompanied by nausea and loss of balance and lasted one to two days.  He had prostrating attacks of non-migraine pain more than once per month.  The examiner stated that the Veteran had very frequent and prolonged attacks of non-migraine pain.  If he was working, the examiner stated that the headaches would contribute to at least two days of missed work per month, three or more days would require an early departure, and two to three days he would be unable to stay focused for at least 7 hours a day.  However, the examiner found that based on headaches alone, the Veteran could maintain substantially gainful employment.

In this case, the February 2014 examiner found that the Veteran had very frequent and prolonged attacks of non-migraine pain.  The severity and frequency of these attacks would adversely affect the Veteran's employability for at least 8 days per month (or 96 days per year) ranging from missing a few hours of work to missing work completely.  In light of this evidence, the Board finds that the disability picture throughout the appeal most nearly approximates headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Thus, a 50 percent rating is granted. 

C.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

As a result of this decision, the Veteran has been awarded a 70 percent rating for major depressive disorder effective July 21, 2009.  Thus, he meets the criteria for schedular consideration of a TDIU rating. 

The December 2013 private examiner opined that the Veteran could not handle the stress from a competitive work environment due to his major depressive disorder.  It was also estimated that the major depressive disorder would adversely affect the Veteran's employability for at least 9 days per month ranging from missing a few hours of work to missing work completely.  

Based on the foregoing, the Board resolves reasonable doubt in favor of the Veteran by concluding that his service-connected major depressive disorder has precluded him from obtaining and maintaining substantially gainful employment for the entire appeal period.  The claim of entitlement to TDIU, therefore, is granted.

D.  Extraschedular Consideration

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected major depressive disorder and/or headaches so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board is aware of the Veteran's complaints as to the effects of his service-connected major depressive disorder has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  The rating criteria for evaluating a psychiatric disability provides samples which support a particular rating but allows for consideration of all aspects of disability which affect social and occupational impairment.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned 70 percent rating. The Board has also considered whether a higher rating still is warranted based upon the frequency, duration and severity of symptoms, but the criteria for a 100 percent rating are not met.  In short, the Board finds that the assigned schedular evaluation is adequate.  

Similarly, the Veteran has been assigned the maximum available rating for his headache disorder which is based upon the effects of the frequency, severity and duration of his headaches.  There are no aspects of disability which are not contemplated in the schedular rating assigned.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Board finds no service-connected symptomatology which has not been appropriately evaluated under the applicable schedular criteria.
 
Thus, the criteria for referring the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation have not been met.


ORDER

A 70 percent rating for major depressive disorder are granted.

An initial 50 percent rating for headaches is granted.

The claim of entitlement to TDIU is granted.


REMAND

In a rating decision dated May 2014, the AOJ granted service connection for headaches, and assigned an initial 30 percent rating effective February 13, 2013.  In February 2015, the Veteran timely filed a notice of disagreement pertaining to the effective date of award and initial rating.  In response, in March 2015, the AOJ issued a Statement of the Case on an issue entitled "Entitlement to an increased evaluation for headaches, currently evaluated at 30 percent disabling."  This document notes that the February 13, 2013 effective date was based upon "the date your claim was received" without further analysis.  On this record, it does not appear that the AOJ has fully considered the claim for an effective date earlier than February 13, 2013 for the award of service connection for headaches.  This issue, therefore, is remanded for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999). 



Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC on the issue of entitlement to an effective date earlier than February 13, 2013 for the award of service connection for headaches.  This claim should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


